Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed May 16, 2022.
 As filed, claims 1-2, 4-5, 7, 9, and 11 are pending are pending of which claims 1 and 11 are amended. 
Claim 11, drawn to non-elected subject matter is  withdrawn from consideration. Claims 3, 6, 8, 10, 12-19 are  cancelled.
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Response to Remarks
Applicant’s amendments have been fully considered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1,2, 4-7, 9  under 35 U.S.C. § 103 over US 2015/0366210, Dec. 24, 2015, by Olson et al.  and further in view of  US 2015/0297535,  is withdrawn per amendment to claims to specify the water content  in the composition.
2.The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 05/16/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0316750, Nov. 3, 2016, GRIES et al. (“the ‘750 publication” cited by Applicants in IDS) and further in view of US 2015/0297535, Oct. 22, 2015, Petrikovics et al. (“the ‘535 publication”; cited by Applicants in IDS.
The ‘750 publication teach six-component composition of volatile and less-volatile pheromone components that can be used alone or in combination with other compounds to attract and/or arrest bed bugs; same utility as instant application . The composition comprises histamine and volatile compounds, such as sulfides, aldehydes and ketones, for example dimethyl trisulfide (DMTS). The volatile compounds may comprise, by weight, 0.5-99% dimethyl trisulfide [0004]; [0036]-[0038]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Disclosed on [0008] is that composition for attracting and/or arresting blood-feeding insects wherein the active ingredient of the composition essentially consists of histamine, dimethyl disulfide, dimethyl trisulfide, (E)-2- hexenal, (E)-2-octenal and 2-hexanone. See claims 1-9 of the cited reference:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compositing consisting of histamine and DMTS and additional compound as liquid solutions and free of water, read on the claimed single phase composition comprising at least 10 ppm DMTS, amine, polar organic solvent, free of water.
Regarding the pH of instant claim 1, the solutions containing same compounds would be expected to have same pH range. 
The difference between the instantly claimed compositions and the compositions  of the prior art, is that the prior art does not teach the concentration of amine of at 120-1,200 ppm; the prior does not teach that the DMTS does not degrade more than 40% within one year of storage, and that the concentrate composition is phase-stable in containers.
Regarding the concentration, the prior art discuss aspects of concentration of components (see claim 5; [0004]). Therefore, the prior art, and knowledge available in the art before the effective filing date provide suggestion that would have motivated the skilled artisan to adjust the concentration of DMTS, solvent, amine to optimal value. 
Furthermore, it is noted that generally, differences such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.
 Therefore, the prior art, and knowledge available in the art before the effective filing date provide suggestion that would have motivated the skilled artisan to adjust the concentration of DMTS, solvent, amine to optimal value. 
Regarding the stability of DMTS in the concentrations limitation,  given that the prior art teach compositions comprising DMTS, amine,  organic the missing descriptive matter (storage stability) would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of the concentrate composition of DMTS in solvent.  
Moreover, the ‘750 publication discuss experiments wherein solutions were stored for a month [0029]; [0046].
Furthermore, the ‘535 publication, also drawn to formulation comprising dimethyl trisulfide (DMTS) in  a p solvent system or carrier that includes alcohol e.g. ethanol or poplypropylene glycol  (which corresponds to the polar organic solvent of instant claims); specifically discuss long-term chemical stability and storage stability studies of DMTS at 5% (w/w) (which corresponds to the concentration of at least 10 ppm DMTS of claimed composition) in water-based solutions comprising up to 75% organic solvent such as PEG, ethanol; alcohols and ethers can be present up to 80% in water (which corresponds to the concentration of at least 50wt% organic solvent of claimed composition) [0048] - [0051]; [0055]; [0057]; [0109]).
Figure 6 shows compositions of DMTS 50ml/ml ( 50,000 ppm)  with 50% ethanol and polysorbate and shows that the solubilisation of DMTS in a solvent system leads to a greater stability over time (e.g. 31 days; Fig 11A-11G;[0093]); (instant claims 1, 7). 
The ‘535 publication on (0103] the reference teach that storage stability studies have been performed as a function of temperature, pH, light and type of sealing of the container. FIGS. 11C-11G show the temperature effects at pH=2, 4, 7, 9 and 11. Samples prepared at pH=7, stored in refrigerator ( +40 °C) showed optimal stability
(98%) for 31 days.
 Regarding instant claim 1, the ‘535 publication teach in the experimental protocol, compositions comprising HCI at pH 6 are prepared. Further compositions are
tested at pH 2-11  [0100], [0103], [0109].
The compositions comprising at least 10 ppm DMTS and at least 50wt% polar organic solvent (e.g. ethanol)  are taught by the prior art by the ‘535 publication as shown above.  Therefore, the remaining subject matter of Claim 1 remains:   “…wherein the DMTS does not degrade more than 40% within one year of storage, and the concentrate composition is phase-stable in containers…” Said recitation represents a characteristic  that is an inherent property of the compositions, and there is no evidence stating that the composition containing DMTS, if at a sufficient concentration, would not produce the same stability data.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112.  Thus, the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
The missing descriptive matter (storage stability) would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of DMTS concentrate composition in solvent (instant claim 4).
 Regarding instant claim 5, Fig 4 shows DMTS solubility in solubilizer concentration of at least 90% (ethanol, PEG).
Therefore, the prior art, and knowledge available in the art before the effective filing date provide suggestion that would have motivated the skilled artisan to adjust the concentration of DMTS, water, amine to optimal value and stability of the composition. 
One of ordinary skill in the art would have been motivated to modify the disclosures of the ‘750 publication and the ‘535 publication to produce an optimized concentrate composition containing DMTS, at least 40wtt% organic solvent, water and amine, by routine experimentation because prior art teach that such adjustment of the concentration of components of composition containing DMTS and solvent system impact DMTS solubility and stability during storage.
The instantly claims therefore corresponds to the combination of prior art elements according to known methods to yield predictable results. There would have been a reasonable expectation for success since each element retains its intended function in the combination. 
Absent factual unexpected, unobvious, and beneficial results, the claimed invention would have been suggested to one skilled in the art and therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1-2, 4-5, 7, 9 are rejected. Claim 11 is  withdrawn from further consideration.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622